                 Case 20-11117-JTD       Doc 19     Filed 07/01/20      Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                         )   Chapter 7
                                               )
OTOHARMONICS CORPORATION,                      )   Case No. 20-11117 (JTD)
                                               )
                       Debtor.                 )
                                               )   Hearing Date: July 15, 2020 at 10:00 a.m. (ET)
                                               )   Objections Due: July 8, 2020 at 4:00 p.m. (ET)



           MOTION OF DON A. BESKRONE, CHAPTER 7 TRUSTEE,
     TO EXTEND TIME TO ASSUME OR REJECT EXECUTORY CONTRACTS,
  AND UNEXPIRED LEASES OF RESIDENTIAL REAL PROPERTY AND PERSONAL
   PROPERTY PURSUANT TO SECTION 365(d)(1) OF THE BANKRUPTCY CODE

          Don A. Beskrone, the Chapter 7 trustee (the “Trustee”) for the estate of Otoharmonics

Corporation (the “Debtor”), by and through his undersigned proposed counsel, hereby moves the

Court (the “Motion”), pursuant to section 365(d)(1) of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq. (the “Bankruptcy Code”), to extend the time to assume or reject executory contracts

and unexpired leases of residential real property, if any, and personal property. In support

therefore, the Trustee respectfully represents as follows:

                                        JURISDICTION

          1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409. This matter is a

 core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates for the relief requested

 herein are sections 105(a) and 365(d)(1) of the Bankruptcy Code and Rule 9006(b)(1) of the

 Federal Rules of Bankruptcy Procedure.

          2.     Pursuant to Local Bankruptcy Rule 9013-1, the Trustee consents to the entry of

 final orders or judgments by the Court if it is determined that the Court, absent consent of the




{01580847;v1 }
                 Case 20-11117-JTD         Doc 19      Filed 07/01/20    Page 2 of 5




 Parties, cannot enter final orders or judgments consistent with Article III of the United States

 Constitution.

                                          BACKGROUND

          3.     On May 15, 2020 (the “Petition Date”), the Debtor filed a voluntary petition under

Chapter 7 of the Bankruptcy Code commencing this chapter 7 case (the “Case”). On the Petition

Date, the Debtor filed its schedules of assets and liabilities and statement of financial affairs [D.I.

3].

          4.     Prior to the Petition Date (as defined below), the Trustee understands

Otoharmonics Corporation (the “Debtor”), was a privately held company with headquarters in

Portland, Oregon. The Debtor along with an international team of world–class neuroscientists,

clinicians, business professionals and patients, developed the patented Levo System for the

management of tinnitus symptoms.

          5.     After the Petition Date, the United States Trustee for the District of Delaware

appointed Don A. Beskrone to serve as the interim Chapter 7 Trustee in this Case.

          6.     On June 9, 2020, a meeting of creditors under and pursuant to 11 U.S.C. § 341(a)

was held and concluded [D.I. 13]. No election took place and Don A. Beskrone serves as the

Chapter 7 Trustee of the Debtor and its estate pursuant to 11 U.S.C. § 702(d).

          7.     The Trustee is in the process of investigating the Debtor’s assets with the intent of

maximizing value for the benefit of creditors.

          8.     The Trustee has not filed a motion to operate the business of the Debtor pursuant

to 11 U.S.C. § 721, and the Trustee understands the Debtor currently has no business operations.




{01580847;v1 }                                     2
                  Case 20-11117-JTD         Doc 19      Filed 07/01/20     Page 3 of 5




                         RELIEF REQUESTED AND BASIS THEREFOR

          9.      By this Motion, the Trustee seeks entry of an order extending the 60-day period in

    which the Trustee may assume or reject executory contracts and unexpired leases of residential

    real property and personal property for an additional 120 days, through and including November

    11, 2020, with the right to seek additional extensions as necessary and appropriate.

          10.     Section 365(d)(1) of the Bankruptcy Code provides:

                  In a case under chapter 7 of this title, if the trustee does not assume
                  or reject an executory contract or unexpired lease of residential real
                  property or of personal property of the debtor within 60 days after
                  the order for relief, or within such additional time as the court, for
                  cause, within such 60-day period, fixes, then such contract or lease
                  is deemed rejected.

    11 U.S.C. § 365(d)(1); see also In re Benson, 76 B.R. 381, 382 (Bankr. D. Del. 1987) (holding

    that a contract not assumed or rejected, or extension of time requested, within 60 days of the

    petition date is deemed rejected).

          11.     “Cause” is not defined in the Bankruptcy Code, and the determination of whether

    to grant an extension under section 365 is within the sound discretion of the Court. See In re

    Service Merchandise Co., Inc., 256 B.R. 744, 748 (Bankr. M.D. Tenn. 2000).

          12.     The Trustee has 60 days from the Petition Date within which to assume or reject

    executory contracts and unexpired leases of residential real property and personal property. The

    Trustee has calculated this date to be July 14, 2020.

          13.     Pursuant to his initial investigation of the Debtor’s affairs, the Trustee has learned

    of a number executory contracts 1 and unexpired agreements related to, among other things,

    potentially valuable patent and license rights held by the Debtor in connection with its business.



1
 Nothing herein shall constitute an admission by the Trustee whether a contract, lease or agreement is
executory or unexpired.


{01580847;v1 }                                      3
                 Case 20-11117-JTD           Doc 19    Filed 07/01/20   Page 4 of 5




 The Trustee is in the process of investigating the Debtor’s assets with the intent of maximizing

 the assets for the benefit of creditors. Given this continuing investigation, the Trustee seeks to

 extend the deadline to assume or reject executory contracts and unexpired leases of residential

 real property and personal property under section 365(d)(1) to preserve the value of the Debtor’s

 estate while he explores to how to best maximize the value of the Debtor’s assets for the benefit

 of the Debtor’s estate and its creditors.

                                                 NOTICE

          14.    The Trustee has provided notice of this Application via electronic mail (where

 possible) and first-class mail to: (a) the Debtor; (b) the Office of the United States Trustee; (c)

 counsel to the Debtor; (d) any persons who have filed a request for notice in this Chapter 7 Case

 pursuant to Bankruptcy Rule 2002; and (e) parties listed on the Debtor’s schedule G.. In light of

 the nature of the relief requested, the Trustee respectfully submit that no further notice is

 necessary.

                                      NO PRIOR REQUEST

          15.    No prior request for the relief requested herein has been made to this or any other

 court.

                                             *     *       *

          WHEREFORE, the Trustee respectfully requests entry of an order, substantially in the

form attached hereto, granting the Trustee a 120-day extension of time to assume or reject all

executory contracts and unexpired leases of residential real property and personal property under

section 365(d)(1) through and including November 11, 2020, and granting the Trustee such other

or further relief as the Court deems just and proper.




{01580847;v1 }                                     4
                 Case 20-11117-JTD   Doc 19     Filed 07/01/20   Page 5 of 5




Dated: July 1, 2020                           ASHBY & GEDDES, P.A.

                                               /s/ Benjamin W. Keenan
                                              Ricardo Palacio (#3765)
                                              Benjamin W. Keenan (#4724)
                                              500 Delaware Avenue, 8th Floor
                                              P.O. Box 1150
                                              Wilmington, Delaware 19899
                                              (302) 654-1888
                                              rpalacio@ashbygeddes.com
                                              bkeenan@ashbygeddes.com

                                              Proposed Counsel for Don A. Beskrone,
                                              Chapter 7 Trustee




{01580847;v1 }                            5
